Appeal dismissed without costs. All concur, Pine, J., not participating. Memorandum: After granting plaintiffs motion for renewal and reargument, Supreme Court adhered to its original determination. The order entered on renewal and reargument superseded the original order on this appeal, and the appeal from the original order must be dismissed (see, Public Serv. Truck Renting v Ambassador Ins. Co., 136 AD2d 911; Marine Midland Bank v Fisher, 85 AD2d 905). (Appeal from order of Monroe County Court, Wisner, J.—arbitration.) Present—Callahan, J. P., Den-man, Pine, Balio and Lawton, JJ.